EXHIBIT 3.32 LIMITED LIABILITY COMPANY AGREEMENT of ALENCO EXTRUSION MANAGEMENT, L.L.C. A Delaware Limited Liability Company Alenco Holding Corporation, a Delaware corporation (the “Member”), hereby forms a limited liability company pursuant to and in accordance with the Delaware Limited Liability Company Act, 6 Del.C. §18-101, et seq. (the “Act”), and hereby declares the following to be the Limited Liability Company Agreement of such limited liability company: 1.Name.The name of the limited liability company formed hereby (the “LLC”) is Alenco Extrusion Management, L.L.C. 2.Purpose and Powers.The purpose of the LLC is to engage in any activity for which limited liability companies may be organized in the State of Delaware.The LLC shall possess and may exercise all of the powers and privileges granted by the Act or by any other law or by this Agreement, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business purposes or activities of the LLC. 3.Registered Office.The registered office of the LLC in the State of Delaware is located at 1209 Orange Street, Wilmington, Delaware 19801. 4.Registered Agent.The name and address of the registered agent of the LLC for service of process on the LLC in the State of Delaware is The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. 5.Admission of Member.Simultaneously with the execution and delivery of this Agreement and the filing of the Certificate of Formation with the Office of the Secretary of State of the State of Delaware, Alenco Holding Corporation is admitted as the sole Member of the LLC in respect of the Interest (as hereinafter defined). 6.Interest.The LLC shall be authorized to issue a single class of Limited Liability Company Interest (as defined in the Act) (the “Interest”) including any and all benefits to which the holder of such Interest may be entitled in this Agreement, together with all obligations of such person to comply with the terms and provisions of this Agreement. 7.Capital Subscriptions.Simultaneously with the execution hereof, the Member is contributing $10.00 to the LLC in exchange for its Interest.The Member may contribute cash or other property to the LLC as it shall decide, from time to time. 8.Tax Characterization and Returns.If, at any time, two or more persons or entities hold equity interests in the LLC for federal income lax purposes (i) it is the intention of the LLC to be treated as a “partnership” for federal and all relevant state tax purposes and (ii) the LLC will be treated as a “partnership” for federal and all relevant state tax purposes and shall make all available elections to be so treated.Until such time, however, it is the intention of the Member that the LLC be disregarded for federal and all relevant state tax purposes and that the activities of the LLC be deemed to be activities of the Member for such purposes.All provisions of the LLC’s certificate of formation and this Agreement are to be construed so as to preserve that tax status under those circumstances. 9.Management. a.Board of Managers.The management of the LLC shall be vested in a Board of Managers (the “Board of Managers”) elected by the Member.The total number of members on the Board of Managers (the “Managers”) shall be one (1) unless otherwise fixed at a different number by an amendment hereto or a resolution signed by the Member.The Member hereby elects Patrick M.
